William Deokelman, J.
The defendants move for an order dismissing the complaint herein upon the ground that the cause of action did not accrue within the time limited by law for the commencement of an action thereon, to wit, one year.
The accident happened on February 29,1956. Notice of claim was served on March 7, 1956, and the summons and complaint were served on May 22, 1957.
The Charter of the City of Rensselaer (L. 1915, ch. 69, § 78) provides that no action may be brought for a period of three months after filing of such notice of claim.
It is the opinion of the court that section 24 of the Civil Practice Act is applicable.
Motion denied, without costs.
Submit order.